          Case 1:20-cv-02492-CRC Document 16 Filed 07/06/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ANTHONY SHAFFER                                :
                                               :
               Plaintiff,                      :
v.                                             :    Case No. 1:20-cv-02492 (CRC)
                                               :
MARK ZAID, et al.                              :
                                               :
               Defendants.                     :


                            NOTICE OF DEFENDANT MARK S. ZAID

       Defendant Mark Zaid, through counsel, and pursuant to this Court’s Order entered on July

2, 2021, states that he is a resident and citizen of the state of Maryland, and as such, does not

dispute the diversity jurisdiction of this Court.



                                                    Respectfully submitted,

                                                    MARK ZAID and MARK S. ZAID, P.C.
                                                    By Counsel

                                                    CARR MALONEY P.C.


                                                    /s/ Dennis J. Quinn
                                                    Dennis J. Quinn #455793
                                                    Yasmin Bagha #1602520
                                                    2020 K Street NW, Suite 850
                                                    Washington, D.C. 20006
                                                    Tel: (202) 310-5500
                                                    Fax: (202) 310-5555
                                                    Dennis.quinn@carrmaloney.com
                                                    Yasmin.bagha@carrmaloney.com
        Case 1:20-cv-02492-CRC Document 16 Filed 07/06/21 Page 2 of 2




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 6th day of July, 2021, a copy of the foregoing was
electronically filed using the Court's CM/ECF and thereby served on counsel of record:


                           Timothy C. Parlatore, Esq.
                           Parlatore Law Group, LLP
                           One World Trade Center, Suite 8500
                           New York, NY 10007
                           Timothy.parlatore@parlatorelawgroup.com
                           Attorney for Plaintiff



                                               /s/ Dennis J. Quinn
                                               Dennis J. Quinn




                                           2
